                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 JOAQUÌN CARCAÑO, et al.,
             Plaintiffs,                               No. 1:16-cv-00236-TDS-JEP
        v.

 ROY A. COOPER, et al.,                            INTERVENOR-DEFENDANTS’
              Defendants,                        SUPPLEMENTAL OPPOSITION RE
         v.                                       JOINT MOTION FOR CONSENT
                                                           DECREE
 PHIL BERGER, et al.,
                Intervenor-Defendants


       Pursuant to this Court’s Order of May 20, 2019, Doc. 286, Intervenor-Defendants

Senator Phil Berger and Speaker Tim Moore (“Intervenors”) file this supplemental

opposition to the Joint Motion for Entry of a Consent Decree. Intervenors have attempted

in good faith to negotiate an acceptable compromise with the other parties. But those

efforts have been unsuccessful. Accordingly, Intervenors must continue to oppose entry

of the proposed consent decree because — even with the modifications proposed by

Plaintiffs and the Executive Branch Defendants — some of Intervenors’ original objections

to the consent decree remain unaddressed. See Intervenors’ Mem. in Opp. (Doc. 271)

(“Opp.”).

       1.     Notwithstanding the superficial changes that Plaintiffs and the Executive

Branch Defendants have proposed, the first two decretal paragraphs of the proposed decree

still purport to resolve substantive issues about access to particular public facilities on the

basis of gender identity. Opp. at 4–5 & n.2, 8–9. Those claims have been dismissed. A

consent decree “must spring from and serve to resolve a dispute within the court’s subject-




      Case 1:16-cv-00236-TDS-JEP Document 292 Filed 05/31/19 Page 1 of 5
matter jurisdiction,” see Local No. 93, Int’l Ass’n of Firefighters, AFL-CIO C.L.C. v. City

of Cleveland, 478 U.S. 501, 525 (1986), and it must “arise from the pleaded case,” see

League of United Latin Am. Citizens, Council No. 4434 v. Clements, 999 F.2d 831, 846

(5th Cir. 1993) (en banc) (“LULAC”). Claims that have been dismissed are no longer part

of the “pleaded case” and thus cannot serve as a basis for a consent decree. This Court

therefore lacks authority to enter the proposed decree.

       2.     The revised proposed consent decree also continues to raise the same

federalism and separation-of-powers concerns that made previous iterations unacceptable

to Intervenors. Even as revised, the proposed consent decree purports to bind North

Carolina State officers and agencies, in perpetuity, to a temporary political settlement. 1

       3.     The second decretal paragraph, for example, still appears to constrain not

only the named Executive Branch Defendants, but all of their successors, in how they

enforce State law. Intervenors remain concerned that it limits, for all time, how State

officers can apply trespass and other laws, including how the Attorney General cooperates

with local law enforcement. Opp. at 10, 13–16. Intervenors cannot accept that result: It is

for the General Assembly, not any transient batch of executive officers, to establish the

permanent requirements of North Carolina law. N.C. Const. Art. II, § 1 (“The legislative

power of the State shall be vested in the General Assembly[.]”). It is not appropriate to use




1
 Intervenors sought a compromise with Plaintiffs and the Executive Branch Defendants that would
have addressed those concerns. Specifically, Intervenors proposed that they may be able to accept
a revised consent decree that limited the effect of paragraphs 1 and 2 to the named Executive
Branch officials. Plaintiffs and the Executive Branch Defendants were unwilling to agree to that
change.


                                               2

      Case 1:16-cv-00236-TDS-JEP Document 292 Filed 05/31/19 Page 2 of 5
a consent decree to allow the Executive Branch Defendants to usurp the General

Assembly’s institutional role. A number of commentators, including current and former

federal appeals judges, have recognized as much. 2 Nor is it appropriate for a federal court

to enter a consent decree on the effect of State law over the objection of Intervenors, who

are independent State actors with their own interest in the integrity of State law. See

LULAC, 999 F.2d at 849.

       4.      Intervenors’ objections are heightened by Plaintiffs’ and the Executive

Branch Defendants’ persistent insistence on the mechanism of a consent decree. If they

were to resolve Plaintiffs’ claims through a private settlement, many of Intervenors’

objections would be resolved or lessened. But resolving them through a consent decree that

entails permanent federal supervision of State processes, especially where different State

entities are now in disagreement (and where future officials might wish to take different

positions), creates unnecessary federalism and separation-of-powers problems.


2
  See, e.g., Michael W. McConnell, Why Hold Elections? ― Using Consent Decrees to Insulate
Policies from Political Change, 1987 U. Chi. Legal F. 295, 301 (“[O]ne of the evils to be guarded
against is the collusive settlement ― government lawyers settling a suit on favorable terms to the
opposing party precisely because they expect that successive administrations may be less
sympathetic to its cause. . . . The constitutional issue is not whether those who bargained away
executive authority decided wisely, but whether they had the authority to bargain with that
currency at all.”); Frank H. Easterbook, Justice & Contract in Consent Judgments, 1987 U. Chi.
Legal F. 19, 35, 39 (arguing that a government litigant should not be permitted to enter into a
consent decree requiring it to take actions that it would lack the authority to perform in the absence
of the decree); see also Michael T. Morley, Consent of the Governed or Consent of the
Government? 16 U. Pa. J. Const. L. 637, 675 (2014) (“[C]onsent decrees in government-defendant
cases raise serious separation-of-powers problems.”); Jeremy A. Rabkin & Neal E. Devins,
Averting Government by Consent Decree: Constitutional Limits on the Enforcement of Settlements
with the Federal Government, 40. Stan. L. Rev. 203, 245 (1987) (“If there are fundamental
constitutional difficulties with direct judicial preemption of executive discretion, . . . these
difficulties are no less fundamental when the executive seeks to preempt its own discretion ― or
that of its successors―in binding consent decrees.”).


                                                  3

      Case 1:16-cv-00236-TDS-JEP Document 292 Filed 05/31/19 Page 3 of 5
                                   CONCLUSION

      For the foregoing reasons and those set out in Intervenors’ Opposition, the Joint

Motion should be denied.

                                                  Respectfully submitted,

By: /s/ Stephen S. Schwartz                     By: /s/ Robert D. Potter, Jr.
Gene C. Schaerr* (DC Bar #416638)               Robert D. Potter, Jr. (State Bar #17553)
Erik S. Jaffe* (DC Bar # 440112)                Counsel for President Pro Tempore
Stephen S. Schwartz* (DC Bar #477947)           Phil Berger and Speaker Tim Moore
Counsel for President Pro Tempore               2820 Selwyn Avenue, Suite 840
Phil Berger and Speaker Tim Moore               Charlotte, NC 28209
SCHAERR | JAFFE LLP                             Telephone: (704) 552-7742
1717 K Street NW, Suite 900                     Email: rdpotter@rdpotterlaw.com
Washington, DC 20006
Telephone: (202) 787-1060
Email: gschaerr@schaerr-jaffe.com
       ejaffe@schaerr-jaffe.com
       sschwartz@schaerr-jaffe.com

*appearing pursuant to Local Rule 83.1(d)

                           Counsel for Intervenor-Defendants




                                            4

     Case 1:16-cv-00236-TDS-JEP Document 292 Filed 05/31/19 Page 4 of 5
                            CERTIFICATE OF SERVICE

      I hereby certify that on this date I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send notification of the filing

to all CM/ECF participating attorneys.

      This the 31st day of May, 2019.

                                         /s/ Stephen S. Schwartz
                                         Counsel for Intervenor-Defendants




     Case 1:16-cv-00236-TDS-JEP Document 292 Filed 05/31/19 Page 5 of 5
